Citation Nr: 0201073	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  99-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for flat 
feet.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder affecting the feet. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a status post mass on the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1971 to May 1973.

This case was previously before the Board in June 2000, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.  

In August 2000, the veteran withdrew his request to have a 
Travel Board hearing before a Member of the Board, and opted 
to be heard before a hearing officer at the RO.  The hearing 
was held on September 19, 2000, and the corresponding 
transcript is of record.  At the time of the hearing, the 
veteran indicated that he had additional medical information 
for the record.  The hearing officer held the record open for 
an additional 30 days, in order to let the veteran secure and 
submit any additional evidence.  The veteran has not since 
submitted additional evidence for the record, and the case 
was transferred to the Board in October 2001.  


FINDINGS OF FACT

1.  The claims for entitlement to service connection for flat 
feet, a skin disorder affecting the feet, and for the 
residuals of a status post mass on the left foot were denied 
by the Board in April 1986.

2.  Evidence submitted subsequent to the April 1986 Board 
decision is cumulative or redundant.

CONCLUSION OF LAW

New and material evidence to reopen claims for service 
connection for flat feet, a skin disorder affecting the feet, 
and for residuals of a status post mass on the left foot has 
not been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 38 
U.S.C.A. § 5103(f).


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.


Analysis

By way of a July 1985 rating decision, service connection was 
denied for flat feet, residual excision growth of the left 
foot, and a skin condition of the feet.  The RO found that 
service medical records were negative for any diagnosis or 
treatment for a foot condition, either by flat feet, any 
growth of the foot, or for any skin condition involving the 
feet.  Medical evidence following service included a 
hospitalization of the veteran in May 1985, at which time 
excision of a mass of the left foot was performed.  The mass 
was noted to be a ruptured keratinous cyst, epidermal type.  
The RO denied service connection for the excision of the mass 
of the left foot because it was not shown in service.  The RO 
denied service connection for flat feet and a skin condition 
of the feet, because the same was not shown by the evidence 
of record.  The veteran was notified of this decision in 
August 1985.  He thereafter perfected an appeal to the Board.  

In April 1986, the Board issued a decision whereby it denied 
entitlement to service connection for a skin disorder 
affecting the feet, for residuals of status post mass on the 
left foot, and for flat feet.  The Board found that the 
veteran's skin disorder affecting the feet was noted on 
examination prior to entrance onto active duty, and did not 
increase in overall severity during active military service.  
The Board concluded that the veteran's preexisting skin 
problem affecting the feet was not aggravated by wartime 
service.  The Board found that there was no objective 
evidence of a left foot mass until many years after the 
veteran's discharge from service, and that there was no 
objective clinical evidence that the veteran had flat feet.  
The Board concluded that, therefore, flat feet and a mass on 
the left foot were not incurred in or aggravated by service.  

In March 1999, the veteran submitted a claim to establish 
service connection for the previously denied foot conditions.  
In April 1999, the RO notified the veteran that new and 
material evidence was required to reopen his claims.  In an 
attempt to reopen the claims, the veteran submitted 
additional evidence for the record, which is discussed in 
detail below.  By way of April and August 1999 rating 
decisions, the RO determined that no new and material 
evidence had been submitted to reopen the finally denied 
claims of service connection for flat feet, excision of a 
mass of left foot and a skin condition of the feet. 

Since the Board's April 1986 decision, the veteran has 
submitted several statements on his own behalf, to include 
the notice of disagreement and substantive appeal.  In 
essence, he maintains, as previously, that his foot problems 
began during military service, and or were present prior to 
service and were aggravated during active duty.  No competent 
medical evidence, however, to support this allegation has 
been submitted.  Rather, the veteran has submitted lay 
statements, VA treatment and examination records, private 
medical records, personal hearing testimony, and a Social 
Security Administration (SSA) record, all of which reflect 
treatment for current foot or other ailments.  

Specifically, in August and September 1992, four lay 
statements were received regarding the veteran's foot 
conditions.  His wife, his sixteen year old child, a 
coworker, and a friend indicated that, since 1985 or 1987, 
the veteran had complained of having aching and hurting feet. 

Duplicate VA treatment records show pre and post-operative 
treatment for the veteran's left foot surgery from January to 
May 1985.  In October 1989, the veteran was seen at the VA 
dermatology department for a rash on his foot.  In 1996, the 
veteran was treated at VA for various ailments, including 
tinea pedis.  At VA examination in January 1997, the veteran 
complained of left foot pain, but no corresponding diagnosis 
was made.  Bilateral foot x-rays were negative, and 
specifically noted that there was no evidence of pes planus.  

Private medical records reveal that the veteran complained of 
flaking skin on his feet.  He received a prescription for 
tinea pedis in September 1992.  In October 1994, the veteran 
presented with complaints of bilateral foot pain, and the 
assessment was painful calluses on both feet.  During 1995, 
it was noted that he veteran complained of bilateral foot 
pain.  Mild bilateral pes planus deformities were noted.  A 
June 1995 x-ray of the left foot was negative, showing no 
bone or joint abnormality.  

By way of a September 1999 letter from the RO to the veteran, 
the veteran was notified that duplicate copies of his medical 
records were being returned to him.  

At his personal hearing in September 2000, the veteran 
testified that, in service, he wore steel toe shoes, and that 
he felt a lot of foot pain, mostly in his left foot.  The 
veteran said that in 1972, while in service, his treating 
physician recommended foot surgery, and he declined the 
procedure.  He was not given any medication for foot pain in 
service.  The veteran testified that the doctor did not 
discuss whether he had flat feet.  The veteran indicated that 
he currently had athletes feet and an abscess on his foot.  
His first surgery was in May 1985 for the removal of a cyst 
or mass on his foot.  In 1999, he had foot surgery to remove 
the rest of the mass.  The veteran said that he had foot odor 
and athletes foot prior to service entrance, and that the 
conditions worsened while he was on active duty.  The veteran 
indicated that he thought that he had flat feet because, at 
his entrance examination, the examiner told him that he had 
flat feet; but, the examiner did not include the assessment 
in the veteran's report.  Also at the hearing, the veteran 
submitted duplicate copies of his service medical records.  

Of record is a SSA record showing that, in May 1996, the 
veteran received a fully favorable decision from that agency.  
The record does not elaborate on the veteran's alleged 
inservice foot conditions.  

In reviewing the evidence of record, the Board determines 
that the additional evidence does not include the type of 
evidence necessary show that any current foot disorders were 
incurred in or aggravated by service.  The majority of the 
evidence submitted shows treatment for current 
symptomatology, or is duplicative of evidence considered by 
the Board in April 1986.  At the time of the 1986 Board 
decision, there was essentially no evidence clinically 
documenting flat feet in service, or a mass on the left foot 
in service.  Post service records failed to reveal any 
findings of flat feet, and there was no reference to any mass 
on the left foot until 1985, many years after the veteran's 
discharge from service.  Also, the veteran's skin disorder 
affecting his feet was found to have preexisted service, and 
found not to have increased in severity during active duty.  
Evidence has not been submitted which suggest any different 
evidentiary circumstances with regard to these conclusions 
made by the Board in 1986.

Regarding the veteran's testimony that a physician in service 
told him that he had flat feet, and his belief that his skin 
disorder of the feet worsened in service, the veteran's own 
opinion in this matter of establishing "etiology" would 
have no probative value.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the additional evidence presented since April 
1986, is not so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for flat feet, for a skin disorder affecting the 
feet, and for residuals of a status post mass on the left 
foot.  As no competent medical evidence has been presented to 
support the veteran's allegation that his current foot 
ailments either began during, or were aggravated by active 
military service, his assertions, consequently, can only be 
considered cumulative and redundant, not new, and do not 
serve to reopen the claim for service connection for flat 
feet, for skin disorder affecting the feet, and for residuals 
of a status post mass on the left foot.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Accordingly, the Board decision of April 
1986, remains final.


ORDER

New and material evidence having not been presented to reopen 
the claims of entitlement to service connection for flat 
feet, entitlement to service connection for a skin disorder 
affecting the feet, and entitlement to service connection for 
residuals of a status post mass on the left foot, the claims 
remain denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

